Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.J CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions Financial Highlights in the Prospectuses and Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information and to the use of our reports dated October 26, 2009 on Dreyfus Emerging Leaders Fund, Dreyfus Small Company Value Fund, Dreyfus Midcap Value Fund, Dreyfus Technology Growth Fund, Dreyfus Strategic Value Fund, Dreyfus International Value Fund and Dreyfus Structured Midcap Fund for the fiscal year ended August 31, 2009 which are incorporated by reference in this Registration Statement (Form N-1A No. 33-51061) of Advantage Funds, Inc. ERNST & YOUNG LLP New York, New York December 18, 2009
